 



Exhibit 10.32
AMENDMENT NO. 6
TO
$10,000,000 U.S. CREDIT AGREEMENT
     This Amendment No. 6 dated as of September 28, 2005 (this “Amendment”), is
entered into by and among Euronet Worldwide, Inc., a Delaware corporation, as
Borrower Agent and as a Borrower, PaySpot, Inc., a Delaware corporation, Euronet
USA, Inc., an Arkansas corporation, Call Processing, Inc., a Texas corporation
and TELECOMMUSA, LTD., a North Carolina corporation (each a "Borrower”, and
collectively, the “Borrowers”), and Bank of America, N.A., a national banking
association, as agent and as a lender (the “Lender”).
Recitals
     A. The Borrowers and the Lender, as agent and a lender have entered into
that certain $10,000,000 U.S. Credit Agreement dated as of October 25, 2004, as
amended, supplemented or otherwise modified by that certain Amendment No. 1 and
Limited Waiver, dated as of December 14, 2004, that certain Limited Waiver dated
as of December 23, 2004, that certain Limited Waiver dated as of February 10,
2005, that certain Amendment No. 2 dated as of March 14, 2005, that certain
Limited Waiver dated as of April 14, 2005, that certain Limited Waiver dated as
of May 11, 2005, that certain Limited Waiver dated as of May 17, 2005, that
certain Amendment No. 3 dated as of May 25, 2005, that certain Amendment No. 4
dated as June 8, 2005, that certain Limited Waiver dated as of June 9, 2005,
that certain Supplement No. 1 dated as of June 15, 2005, and that certain
Amendment No. 5 dated as of July 15, 2005 (as so amended, supplemented and
modified, the “Credit Agreement”).
     B. The Borrowers have requested that the Lender grant the amendment to the
Credit Agreement as more fully described herein.
     C. Subject to the representations and warranties of the Borrowers and upon
the terms and conditions set forth in this Amendment, the Lender is willing to
grant such amendment as more fully set forth herein.
Agreement
     Now, Therefore, in consideration of the foregoing Recitals, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, and to induce the Lender to
enter into this Amendment, the Borrowers and the Lender hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.
SECTION 2. Amendment.

1



--------------------------------------------------------------------------------



 



     2.1 Section 8.4(d) of the Credit Agreement is hereby amended by replacing
the term “Subordinated Securities Documents” in such Section with the term
“Convertible Debenture Documents”.
     2.2 Section 8.5 of the Credit Agreement is hereby amended by replacing the
term “Subordinated Securities Documents” in such Section with the term
“Convertible Debenture Documents”.
     2.3 Section 9.1(a) of the Credit Agreement is hereby amended by amending
and restating the definition of “Senior Funded Debt” in such Section in its
entirety to read as follows:
“Senior Funded Debt” means, without duplication, all long term and current
Indebtedness of the Euronet Entities as described in subsections (i), (iii),
(iv), (v) and (vi) of the definition of “Indebtedness” set forth in Exhibit 1
hereto (including Indebtedness to shareholders), less any proceeds of any
Indebtedness incurred by the Holding Company Borrower in connection with the
issuance and sale of the Convertible Senior Debentures held by the Holding
Company Borrower in the Proceeds Account, and excluding (A) Indebtedness
incurred pursuant to Convertible Debentures permitted by Section 10.1(n),
(B) any Indebtedness as described in subsection (iv) of the definition of
“Indebtedness” to the extent such Indebtedness is already included in
subsections (i) or (iii) of the definition of “Indebtedness”, (C) any
Indebtedness as described in subsection (v) of the definition of “Indebtedness”
to the extent such Indebtedness is already included in subsections (i), (iii) or
(iv) of the definition of “Indebtedness” and (D) any Indebtedness as described
in subsections (iv) and (v) of the definition of “Indebtedness” to the extent
such Indebtedness secures or guarantees Indebtedness described in subsection
(ii) of the definition of “Indebtedness” or is Indebtedness described in
Section 10.1(i), Section 10.2(o) and Section 10.2(p).
     2.4 Section 9.1(b) of the Credit Agreement is hereby amended by amending
and restating the definition of “Total Funded Debt” in such Section in its
entirety to read as follows:
“Total Funded Debt” means, without duplication, all Senior Funded Debt plus any
Indebtedness incurred pursuant to Convertible Debentures permitted by
Section 10.1(n) less any proceeds of any Indebtedness incurred by the Holding
Company Borrower in connection with the issuance and sale of the Convertible
Debentures permitted by Section 10.1(n) held by the Holding Company Borrower in
the Proceeds Account.”
     2.5 Sections 10.1 of the Credit Agreement is hereby amended by amending and
restating Section 10.1(n) though the end of such Section in its entirety to read
as follows:
"(n) up to an aggregate principal amount of $175,000,000 of Indebtedness
directly incurred by the Holding Company Borrower in connection with the
Convertible Debentures; provided, that the proceeds of such Indebtedness shall
be used solely for Acquisitions permitted hereby, the repayment of existing
Indebtedness and for lawful general corporate purposes, (o) up to 19,000,000
Euro of Indebtedness related to standby letters of credit issued by Bank of
America, on behalf of the Holding Company Borrower in order to provide bank
guarantees required by mobile phone operators and (p) in addition to the
Indebtedness described in Section 10.1(a) through Section 10.1(o), Indebtedness
on a consolidated basis for the Borrowers, not exceeding, at any time
outstanding, an aggregate principal amount of Five Hundred Thousand Dollars

2



--------------------------------------------------------------------------------



 



($500,000); provided that no Indebtedness otherwise permitted by this
Section 10.1, shall result in or cause a breach or default under any Convertible
Senior Debenture Document or any Convertible Debenture Document.”
     2.6 Sections 10.2 of the Credit Agreement is hereby amended by replacing
the term “Subordinated Securities Documents” in the second proviso of the last
paragraph of such Section with the phrase “Convertible Debenture Documents”.
     2.7 Sections 10.7 of the Credit Agreement is hereby amended by replacing
the term “Subordinated Securities” in such Section with the term “Convertible
Debentures”.
     2.8 Sections 10.9 of the Credit Agreement is hereby amended by replacing
the term “Subordinated Securities Document” in such Section with the term
“Convertible Debenture Document”.
     2.9 Sections 10.12 of the Credit Agreement is hereby amended by amending
and restating such Section in its entirety to read as follows:
          “10.12 Limitation on Voluntary Payments and Modifications of
Convertible Debenture Documents. The Holding Company Borrower shall not, and
shall not permit any of its Subsidiaries to:
                (a) amend, modify or waive, or permit the amendment,
modification or waiver of the Convertible Debenture Documents without the prior
written consent of the Agent; or
                (b) make or offer to make any sinking fund payment, payment,
prepayment, redemption, defeasance, purchase or acquisition for value
(including, without limitation, by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when
due) or otherwise segregate funds with respect to the Convertible Debenture
Documents other than:
                        (i) regularly scheduled interest payments (including
contingent interest, if any) required to be made in cash;
                        (ii) conversions of the Convertible Debentures into
common stock of the Holding Company Borrower;
                        (iii) the redemption, retirement, repurchase,
acquisition for value or payments of cash, a repurchase upon the exercise of the
holders’ repurchase rights at the option of the holders, a repurchase upon the
exercise of the Holding Company Borrower’s repurchase rights at the option of
the Holding Company Borrower, or a repurchase upon a “change of control” in
accordance with the terms of the Convertible Debenture Indenture, provided,
that:
                                (A) both before and after giving effect to such
redemption, repurchase, retirement, acquisition or conversion no Default or
Event of Default shall have occurred and be continuing; and

3



--------------------------------------------------------------------------------



 



                                (B) the Agent shall have received a Compliance
Certificate certifying the matters described therein after giving effect to any
such redemption, retirement, repurchase, acquisition or conversion.”
     2.10 Section 10.13(b)(iii) is hereby amended by deleting the phrase “in
connection with a conversion of Convertible Senior Debentures” from such
Section.
     2.11 Sections 11.1(j) of the Credit Agreement is hereby amended by
replacing the term “Subordinated Securities Document” in such Section with the
term “New Senior Convertible Debenture Document”.
     2.12 Sections 11.1(l) of the Credit Agreement is hereby amended by amending
and restating such Section in its entirety to read as follows:
          "(l) Default Under Other Agreements. The Holding Company Borrower or
any of its Subsidiaries shall default in the payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) of
any amount owing in respect of the Convertible Senior Debenture Documents or the
Convertible Debenture Documents; or the Holding Company Borrower or any of its
Subsidiaries shall default in the performance or observance of any obligation or
condition with respect to any Convertible Senior Debenture Document or
Convertible Debenture Document, if the effect of such default is to accelerate
the maturity or cause a mandatory redemption of any Indebtedness pursuant to any
Convertible Senior Debenture Document or any Convertible Debenture Document, or
to permit the holder or holders thereof, or any trustee or agent for such
holders, to accelerate the maturity or require a redemption or other repurchase
thereof of any such Indebtedness, or any such Indebtedness shall become or be
declared to be due and payable prior to its stated maturity other than as a
result of a regularly scheduled payment or a redemption or repurchase of such
Indebtedness in accordance with Section 10.12 or Section 10.13, as applicable;
or any such Indebtedness shall be declared to be due and payable, or shall be
required to be prepaid, redeemed, purchased or defeased, or an offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made, in
each case prior to its stated maturity other than as a result of a regularly
scheduled payment or a redemption or repurchase of such Indebtedness in
accordance with Section 10.12 or Section 10.13, as applicable.”
     2.13 Section 11.2 of the Credit Agreement is hereby amended by replacing
the phrase “paragraph (e) or (f) of Section 11.1 above” in each place it appears
in such Section with the phrase "paragraphs (e), (f) or (l) of Section 11.1
above, and in the case of an event described in paragraph (l) of Section 11.1
the effect of such event is to accelerate the maturity or cause a mandatory
redemption of any Indebtedness pursuant to any Convertible Senior Debenture
Document or any Convertible Debenture Document, or any such Indebtedness shall
become or be declared to be due and payable prior to its stated maturity other
than as a result of a regularly scheduled payment or a redemption or repurchase
of such Indebtedness in accordance with Section 10.12 or Section 10.13, as
applicable; or any such Indebtedness shall be declared to be due and payable, or
shall be required to be prepaid, redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to its stated maturity other than as a result of a
regularly scheduled payment or a redemption or repurchase of such Indebtedness
in accordance with Section 10.12 or Section 10.13, as applicable”.

4



--------------------------------------------------------------------------------



 



     2.14 Exhibit 1 to the Credit Agreement is hereby amended by amending and
restating the following defined term in its entirety to read as follows:
     ""Proceeds Account” shall mean that certain account maintained with the
Agent, established by the Holding Company Borrower for the purpose of depositing
proceeds in connection with the issuance and sale of the Convertible Senior
Debentures permitted pursuant to Section 10.1(m) or the Convertible Debentures
permitted pursuant to Section 10.1(n), unless such account offers inferior
interest rates or fees than a comparable account with another reputable banking
institution, and in such case the Holding Company Borrower may designate such
comparable account as the Proceeds Account.”
     2.15 Exhibit 1 to the Credit Agreement is hereby amended by deleting the
defined terms “Subordinated Indenture”, “Subordinated Securities” and
“Subordinated Securities Documents”.
     2.16 Exhibit 1 to the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order:
     "Convertible Debenture Indenture” shall mean the Indenture between the
Holding Company Borrower, and US Bank National Association, as trustee with
respect to the Convertible Debentures, as the same may be amended, restated,
supplemented or otherwise modified in accordance with the terms of this
Agreement.
     "Convertible Debentures” shall mean the convertible debentures issued by
the Holding Company Borrower, at any time or from time to time, in the maximum
aggregate principal amount not to exceed $175,000,000, that are expressly
subordinated to the Obligations pursuant to this Agreement and the “Obligations”
pursuant to the Euro Credit Agreement, and that are issued pursuant to
documentation in form and substance satisfactory to the Agent in its sole
discretion, in each case as the same may be amended, restated, supplemented or
otherwise modified in accordance with the terms of this Agreement. “Convertible
Debentures” do not include the “Convertible Senior Debentures”.
     "Convertible Debenture Documents” shall mean the Convertible Debenture
Indenture and the Convertible Debentures.
SECTION 3. Limitations on Amendment.
     3.1 The amendments set forth in Section 2 above are effective for the
purposes set forth herein and will be limited precisely as written and will not
be deemed to (a) be a consent to any amendment, waiver or modification of any
other term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Agent or the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement or any other Loan Document or (c) be a consent to any future
amendment, waiver or modification of any other term or condition of the Credit
Agreement or any other Loan Document.
     3.2 This Amendment is to be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set

5



--------------------------------------------------------------------------------



 



forth in the Loan Documents, except as herein waived or amended, are hereby
ratified and confirmed and will remain in full force and effect.
SECTION 4. Representations and Warranties. In order to induce the Lender to
enter into this Amendment, the Borrowers represent and warrant to the Lender as
follows:
     4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents (other than those
which expressly speak as of a different date) are true, accurate and complete in
all material respects as of the date hereof and (b) no Default or Event of
Default has occurred and is continuing;
     4.2 Each Borrower has the corporate power and authority and legal right to
execute and deliver this Amendment and to perform its obligations hereunder.
Such execution and delivery have been duly authorized by proper proceedings, and
this Amendment constitutes the legal, valid and binding obligations of each
Borrower, enforceable against each of them in accordance with their respective
terms;
     4.3 The articles of incorporation, bylaws and other organizational
documents of each Borrower delivered to the Lender as a condition precedent to
the effectiveness of the Credit Agreement are true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect; and
     4.4 The execution, delivery and performance of this Amendment will not
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on any Borrower, any provision of each Borrower’s respective
articles or certificate of incorporation, by-laws or other charter documents, or
the provisions of any indenture, instrument or other written or oral agreement
to which any Borrower is a party or is subject or by which any Borrower or any
of its property is bound, or conflict therewith or constitute a default
thereunder, or result in the creation or imposition of any Lien in, of or on any
of its property pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by, any Governmental
Authority is required by or in respect of the Borrowers to authorize or is
required in connection with the execution, delivery and performance of or the
enforceability of this Amendment.
SECTION 5. Expenses. The Borrowers, jointly and severally, agree to pay to
Lender upon demand, the amount of any and all out-of-pocket expenses, including
the reasonable fees and expenses of its counsel, which Lender may incur in
connection with the preparation, documentation, and negotiation of this
Amendment and all related documents.
SECTION 6. Reaffirmation. Each Borrower hereby reaffirms its obligations under
each Loan Document to which it is a party.
SECTION 7. Effectiveness. This Amendment will become effective as of the date
hereof upon the execution and delivery of this Amendment, whether the same or
different copies, by each Borrower and Lender.

6



--------------------------------------------------------------------------------



 




SECTION 8. Governing Law. This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri.
SECTION 9. Claims, Counterclaims, Defenses, Rights of Set-Off. Each Borrower
hereby represents and warrants to the Lender that it has no knowledge of any
facts what would support a claim, counterclaim, defense or right of set-off.
SECTION 10. Counterparts. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts will be deemed an original of this Amendment.

7



--------------------------------------------------------------------------------



 



Exhibit 10.32
     In Witness Whereof, the parties hereto have caused this Amendment to be
executed as of the date first written above.

          Borrowers: EURONET WORLDWIDE, INC.
a Delaware corporation
      By:   /s/ Rick Weller         Name:   Rick Weller        Title:  
Executive Vice President and Chief
Financial Officer        PAYSPOT, INC.
a Delaware corporation
      By:   /s/ Jeff Newman         Name:   Jeff Newman        Title:   Vice
President      EURONET USA, INC.

an Arkansas corporation
      By:   /s/ Jeff Newman         Name:   Jeff Newman        Title:   Vice
President     
CALL PROCESSING, INC.
a Texas corporation
      By:   /s/ Rick Weller         Name:   Rick Weller        Title:   Vice
President      TELECOMMUSA, LTD.
a North Carolina corporation
      By:   /s/ Rick Weller         Name:   Rick Weller        Title:   Vice
President      Agent and Lender: BANK OF AMERICA, N.A.
      By:   /s/ John P. Mills         Name:   John P. Mills        Title:   Vice
President     

8